Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered December 2, 1994, convicting *308him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defendant’s justification defense beyond a reasonable doubt. The defendant admitted stabbing the victim but claimed that he was defending himself against the victim’s unrelenting sexual assault. However, the defendant inflicted 139 stab wounds, penetrated several major organs, and broke the knife blade, but he only sustained a cut finger. Contrary to his account of a violent struggle, the evidence showed that the victim’s small hotel room was neat and relatively undisturbed, and the bloodstain patterns on the wall indicated that the victim was on the ground when most of the wounds were inflicted.
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Copertino, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.